Citation Nr: 1235349	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-48 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for left shoulder hemiarthroplasty (partial joint replacement) resurfacing and rotator cuff repair, from December 1, 2008 through October 28, 2009.

2.  Entitlement to a disability rating in excess of 20 percent for left shoulder hemiarthroplasty (partial joint replacement) resurfacing and rotator cuff repair, from February 1, 2010.

3.  Entitlement to a disability rating in excess of 20 percent for chronic strain of the dorsal spine.

4.  Entitlement to an initial disability rating in excess of 10 percent for depressive disorder.


REPRESENTATION

Veteran represented by:	Charles D. Romo, Esq.
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from October 1983 to March 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and June 2009 rating decisions by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In the August 2008 rating decision, for the Veteran's left shoulder disability, the RO granted a temporary 100 percent evaluation from October 8, 2007 through November 30, 2008 (pursuant to 38 C.F.R. § 4.30), and a 20 percent rating from December 1, 2008.  Also in its August 2008 rating decision, the RO granted service connection for depressive disorder and assigned an initial 10 percent rating, effective October 2, 2007.

In the June 2009 rating decision, the RO denied a rating in excess of 20 percent for chronic strain of the dorsal spine.

In a March 2010 rating decision, for the Veteran's left shoulder disability, the RO granted a temporary 100 percent evaluation from October 29, 2009 through January 31, 2010 (pursuant to 38 C.F.R. § 4.30), and a 20 percent rating from February 1, 2010.  As the award beginning on February 1, 2010 does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2012, the Veteran withdrew his request for a Travel Board hearing.  See 38 C.F.R. § 20.704(e) (2011).

The issues of entitlement to a disability rating in excess of 20 percent for left shoulder hemiarthroplasty (partial joint replacement) resurfacing and rotator cuff repair, from February 1, 2010; entitlement to a disability rating in excess of 20 percent for chronic strain of the dorsal spine; and entitlement to an initial disability rating in excess of 10 percent for depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

From December 1, 2008 through October 28, 2009, the competent evidence reflects that the Veteran's service-connected left shoulder disability was not productive of limitation of motion of the arm to 25 degrees from the side.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for left shoulder hemiarthroplasty (partial joint replacement) resurfacing and rotator cuff repair, from December 1, 2008 through October 28, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In November 2007, October 2008, and January 2010 letters, VA provided notice of the evidence and information required in connection with a claim for increased evaluation.  The Veteran's claim was subsequently readjudicated, most recently in a July 2010 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

The Veteran's service treatment records, VA treatment records and examination reports, and private treatment records have been obtained; he did not identify any other treatment records pertinent to the appeal with regard to the issue being decided.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  During the period from December 1, 2008 through October 28, 2009, a VA examination was conducted; the Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner made all required findings and fully described the Veteran's left shoulder disability at that time.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

As the Veteran is right-handed, his service-connected left shoulder disability involves his minor (i.e., non-dominant) upper extremity.

Under Diagnostic Code 5201, a 20 percent rating is warranted when motion of the minor arm is limited to shoulder level, or when motion of the minor arm is limited to midway between the side and shoulder level.  A 30 percent rating is warranted when motion of the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Rating Schedule provides for consideration of additional functional impairment of joints due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

A December 2008 VA treatment record noted that the Veteran's left rotator cuff appeared to be "functioning well" post-surgery, and documented his receipt of a steroid injection into his left shoulder.  A January 2009 VA treatment record noted the Veteran's report of left shoulder pain.

At a March 2009 VA joints examination, the Veteran reported that he had decreased mobility in his left shoulder.  Active range of motion of his left shoulder measured 140 degrees of flexion (with pain beginning at 90 degrees), 130 degrees of abduction (with pain beginning at 60 degrees), 60 degrees of internal rotation (with pain beginning at 60 degrees), and 20 degrees of external rotation (with pain beginning at 20 degrees).  The examiner noted that passive range of motion was unchanged from active range of motion, and that on repetitive testing, range of motion values were unchanged from baseline values and with no pain, fatigue, weakness, or incoordination noted.  The examiner noted that there was no joint ankylosis in the left shoulder.

A private CT scan of the Veteran's left shoulder in August 2009 showed moderate progression of full-thickness rotator cuff tear with progressive retraction of the torn supraspinatus and subscapularis tendons, diffuse loss of the articular cartilage along the glenoid, and diffuse shoulder synovitis, but showed no evidence of loosening of the humeral head resurfacing component.  An August 2009 private treatment record documented the Veteran's receipt of a steroid injection into his left shoulder.

From December 1, 2008 through October 28, 2009, the evidence does not demonstrate that the Veteran meets the criteria for a rating in excess of 20 percent under Diagnostic Code 5201, because his left shoulder disability was not productive of limitation of motion of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

As the Veteran's left shoulder disability is not productive of ankylosis of scapulohumeral articulation or other impairment of the humerus, Diagnostic Codes 5200 and 5202 (which both offer ratings in excess of 20 percent) do not apply.  38 C.F.R. § 4.71a.

The Veteran has argued that his left shoulder disability should be rated under Diagnostic Code 5051, which pertains to shoulder replacement involving a prosthesis.  The Veteran has never undergone a shoulder replacement wherein he received a prosthesis, so his disability cannot be rated under this diagnostic code.  (Initially, the RO mistakenly rated the Veteran's left shoulder disability under Diagnostic Code 5051, but has since corrected this error so that such disability is now rated under Diagnostic Code 5201.  This corrective action was first outlined in the August 2009 statement of the case.)

The Veteran has argued that his left shoulder disability should be rated under Diagnostic Codes 5301, 5302, 5303, and/or 5304, which pertain to impairment of Muscle Groups I, II, III, and IV respectively in the shoulder girdle and arm.  However, the medical evidence reflects that the Veteran's left shoulder disability is productive of joint and tendon impairment, not muscle impairment; therefore, his disability cannot be rated under the diagnostic codes pertaining to muscle groups.

Consideration has been given regarding whether the schedular evaluation is inadequate for the period from December 1, 2008 through October 28, 2009, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular evaluation in this case is adequate for the period from December 1, 2008 through October 28, 2009.  Ratings in excess of the 20 percent assigned are provided for greater degrees of impairment, but the competent evidence reflects that such are not present in this case at the relevant stage.  The Veteran's disability is manifested by limitation of left arm motion and the discussion above reflects that the symptoms of his shoulder disability are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

The Board has also considered whether the claim raises the question of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  There is no evidence of unemployability due to the service-connected left shoulder disability during the period under consideration.  The Veteran has not claimed such unemployability and the record does not otherwise contain such evidence.  Since there is no evidence of unemployability, further consideration of the TDIU question is not warranted. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The preponderance of the evidence is against the claim for a disability rating in excess of 20 percent for the Veteran's left shoulder disability, from December 1, 2008 through October 28, 2009.  There is no doubt to be resolved, and an increased rating is not warranted.


ORDER

Entitlement to a disability rating in excess of 20 percent for left shoulder hemiarthroplasty (partial joint replacement) resurfacing and rotator cuff repair, from December 1, 2008 through October 28, 2009, is denied.


REMAND

In a July 2012 statement, the Veteran's representative requested that VA obtain copies of the Veteran's VA outpatient treatment records from July 2011.  Updated VA treatment records must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran's most recent VA joints examination took place in March 2010, more than two and a half years ago, and he now asserts that his service-connected left shoulder disability has worsened since the time of his last examination.  The Veteran is to be scheduled for a new VA joints examination so that current findings pertaining to his left shoulder disability may be obtained prior to adjudication.

The Veteran's most recent VA spine examination took place in March 2009 and the last mental disorders examination was conducted in May 2008.  Given the outstanding VA treatment records and the length of time since the last examinations, the Veteran is to be scheduled for a new VA spine and mental disorders examinations so that current findings may be obtained prior to adjudication.

Accordingly, the case is REMANDED for the following:

1.  Ask the Veteran to identify all medical care providers who treated him for his left shoulder, dorsal spine or depressive disorders since 2009.  Take appropriate action to obtain those records and updated treatment records from the VA Health Care System in Gainesville, Florida.

2.  After completion of the foregoing, schedule the Veteran for a VA joints examination.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to describe the current severity and extent of all manifestations of the Veteran's service-connected left shoulder hemiarthroplasty (partial joint replacement) resurfacing and rotator cuff repair.  All required testing, including range of motion measurements, must be performed.

3.  Schedule the Veteran for a VA spine examination.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to describe the current severity and extent of all manifestations of the Veteran's service-connected chronic strain of the dorsal spine.  All required testing, including range of motion measurements, must be performed.

4.  Schedule the Veteran for a VA mental disorders examination.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to describe the current severity and extent of all manifestations of the Veteran's service-connected depressive disorder.  All required testing must be performed.

5.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


